IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2633 Disciplinary Docket No. 3
                                :
                Petitioner      :             File No. C2-19-37
                                :
           v.                   :             Attorney Registration No. 30104
                                :
HOWARD MARK HYMAN,              :             (Out of State)
                                :
                Respondent      :


                                         ORDER

PER CURIAM
      AND NOW, this 18th day of July, 2019, upon consideration of the Certificate of

Admission of Disability by Howard Mark Hyman, he is immediately transferred to inactive

status for an indefinite period and until further Order of the Court. See Pa.R.D.E. 301(e).

He shall comply with all the provisions of Pa.R.D.E. 217.

      All pending disciplinary proceedings shall be held in abeyance, except for the

perpetuation of testimony and the preservation of documentary evidence.